 TRIANGLE PUBLICATIONS, INC.Triangle Publications,Inc.,N.Y.C. andNewspaperGuild ofNew York. Case 2-CA-12585June 29, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn February 28, 1973, Administrative Law JudgeJohn F. Funke issued the attached Decision in thisproceeding.Thereafter,Respondent and GeneralCounsel filed exceptions and supporting briefs, andthe General Counsel filed a brief in support of theportions of the Administrative Law Judge's Decisionto which he did not except.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' and,conclusions of the Administrative Law Judge to theextent consistent herewith.We agree with the Administrative Law Judge,based on his credibility findings, that the transfers ofemployeesFriedlanderandValentifromRespondent's Hightstown, New Jersey, plant to itsNew York City plant violated Section 8(a)(3) of theAct.Approximately 2 months later the New Yorkplant closed and neither Friedlander nor Valenti wasreturned to work at Hightstown. As we find that ap-propriate remedy for the unlawful transfers to NewYork, in accordance with the usual practice in 8(a)(3)cases, is restoration of thestatus quo ante,and as suchremedy encompasses offers ofreinstatementof theseemployees to their former Hightstown jobs and reim-bursement of monetary loss, we find it unnecessary todecide whether Respondent's failure to transfer eitherof these employees back to Hightstown after the NewYork plant closed constituted independent violationsof Section 8(a)(3).2For related reasons, we deem it unnecessary to de-cide whether, in addition to the 8(a)(3) violations, thetransfer of Friedlander from Hightstown to NewiThe Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutionsare incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd 188F.2d 362 (C.A. 3). We have carefullyexamined therecord and findno basis for reversing his findings.2We notein this connection that there has been no suggestionthat theHightstownjobs of these employees have beeneliminated.On the contrary,other employees from the closedNew York planthave been transferred toHightstownsince the closing.651York was a unilateral change in a term or conditionof employment, as contained in the collective-bar-gaining agreement between Respondent and theNewspaper Guild, constituting a violation of Section8(a)(5) as found by the Administrative Law Judge_3The Administrative Law Judge, although he founda violation of Section 8(a)(5), stated that he wouldrecommend no affirmative remedy for such violationbeyond the remedy he was recommending for the8(a)(3) violations. Yet he recommended a cease-and-desist order against future unilateral action in deroga-tion of a contractual provision prohibiting the transferof any employee without his consent.In giving his reasons for not recommending an af-firmative 8(a)(5) remedy, the Administrative LawJudge noted that the collective-bargaining agreementwas due to expire on March 31, 1973, that the NewYork plant where the Guild represented the employ-ees and where the contract was in operation hadclosed and was no longer in existence, and that therewas no contract at the Hightstown plant. For the samereasons, we think it would be futile to order Respon-dent to cease and desist from violating the now-ex-pired contract. Furthermore, to the extent that theAdministrative Law Judge's recommended cease-and-desist provision purports to enjoin unilateralchanges in the transfer clauses of any other contract,we do not think it is appropriate at this time. Thereis no evidence in the record that Respondent currentlyis a party to any contract having a clause of the typeunder consideration here. To enjoin Respondent frommaking changes in contracts it might enter into in thefuture would be an overly broad proscription in thecircumstances of this case. As the Administrative LawJudge noted in refusing to recommend a broad gener-al cease-and-desist order, the unfair labor practicescommitted by the Respondent were directed to a par-ticular situation and a particular employee and didnot manifest flagrant disregard for the policies of theAct. This observation applies equally to the conductof Respondent which is alleged to have violated Sec-tion 8(a)(5).We deem the remedy we are providing for the viola-tion of Section 8(a)(3) found in the transfer of Fried-lander to New York to be the only appropriateremedy for that transfer whether or not it also consti-tuted a violation of Section 8(a)(5). Therefore, withoutregard for the merits of the Administrative LawJudge's finding of an 8(a)(5) finding, we hereby dis-miss the 8(a)(5) allegations of the complaint.3 The partieshaveexpresslyrefrained from requesting that the Board deferto arbitration with respectto the contractual question204 NLRB No. 108 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYWe find merit in certain exceptions filed by theGeneral Counsel regarding the remedial provisionsrecommended by the Administrative Law Judge forthe 8(a)(3) violations.Backpay or other reimbursement to Friedlanderand Valenti should be awarded from February 8,1972, the date of their unlawful transfer, rather thanApril 2, the date the New York plant closed. It maywell be, as the Administrative Law Judge implicitlyassumes, that no monetary loss was suffered by eitherof these employees until their employment was termi-nated on April 2. Whether or not this is so can moreproperly be ascertained in the compliance stages ofthis proceeding.More substantially, we disagree with the Adminis-trative Law Judge's finding that employee Valenti wasofferedreinstatementatthehearingwhenRespondent's representatives stated that they had noobjection to his reinstatement. Valenti had previouslyinquired about getting back his old job in Hightstownand was told that he would be called back when anopening occurred. Respondent therefore never had an"objection" to reinstating Valenti, but neither at thehearing nor at any other time did it actually offer hima job.4 We shall order that Valenti, like Friedlander,be offered reinstatement and given backpay beyondthe date of the hearing and subject to the usual con-siderations for determining actual monetary loss.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Triangle Publications,Inc., Hightstown, New Jersey, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning theirunion activity and threatening reprisals for engagingin such activity.(b)Transferring any employee from one of itsplants to another plant to discourage union activity ateither plant, or to make it appear that the transfer ofany other employee was not for the purpose of dis-couraging union activity.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action:(a)Offer Jesse Friedlander and Leonard Valentifull and immediate reinstatement to their former jobsat Respondent's Hightstown, New Jersey, plant or, ifthose jobs no longer exist, to substantially equivalentjobs without loss of seniority or other rights and privi-leges and make them whole for any loss of earningsor other monetary loss they may have suffered byreason of Respondent's violation of the Act with in-terest at the rate of 6 percent per annum to be comput-ed in the manner specified inIsis Plumbing & HeatingCo.,138 NLRB 716, and F.W. Woolworth Company,90 NLRB 289.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its Hightstown, New Jersey, plant copiesof the attached notice marked "Appendix." I Copiesof said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed byRespondent's authorized representative, shall be post-ed by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.° Cf.ErtelManufacturing Corp,147 NLRB 312, 3345In the event that thisOrderis enforcedby a Judgmentof a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational Labor Relations Board" shall read "PostedPursuant to a Judgmentof the United StatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate any employee con-cerning his union activity nor threaten him withreprisal because he engaged in such activity.WE WILL NOT transfer any employee from oneplant to another plant to discourage union activi-ty at any plant.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees intheir exercise of the rights guaranteed by Section TRIANGLE PUBLICATIONS, INC.6537 of the Act.WE WILL offer Jesse Friedlander and LeonardValenti full and immediate reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, at our Hights-town plant and we will make them whole for anyloss of pay or other monetary loss they may havesuffered. Said loss shall be computed on a quar-terly basis and shall include interest at a rate of6 percent per annum.All of our employees are free to become or remainmembers of any labor organization, or to refrain frombecoming or remaining members of any labor organi-zation, except to the extent that such right may beaffected by a collective-bargaining contract contain-ing a union-security clause lawful under Section8(a)(3) of the Act.TRIANGLEPUBLICATIONS,INC(Employer)DatedBy5.Briefs received from the Respondent on January 17,1973, from the General Counsel on February 1, and a replybrief from Respondent on February 16.2Upon the entire record in this case and from my observa-tion of the witnesses while testifying, I make the following:FINDINGSITHE BUSINESS OF RESPONDENTRespondent has been engaged for many years in the pub-lication of two well-known racing information newspapers,Racing Form and The Morning Telegraph. In publishingthese newspapers, which are national in circulation, it oper-atesplants at Radnor, Pennsylvania, Hightstown, New Jer-sey, and had, until April 7, 1972, operated a plant at West52nd Street, New York City. Its revenues from these publi-cations exceed $1 million annually. Respondent had re-ceived raw materials at these plants of substantial valuewhich were shipped to the plants from States other than theStates in which said plants were located. It is engaged incommerce.IILABORORGANIZATION INVOLVED(Representative)(Title)The Guild is a labor organization within themeaning ofthe Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 36th Floor, Federal Building, 26 Fed-eral Plaza, New York, New York 10007, Telephone212-264-0300.DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Administrative Law Judge: This proceed-ing was brought before the National Labor Relations Boardupon:1.A charge filed February 22, 1972, by Newspaper Guildof New York, herein the Guild, against Triangle Publica-tions, Inc., herein the Respondent, alleging Respondent vio-lated Section 8(a)(1), (3), and (5) of the Act.2.A complaint issued by the General Counsel on April26, 1972, alleging Respondent violated Section 8(a)(1), (3),and (5) of the Act.3.An answer filed by Respondent denying the commis-sion of any unfair labor practices.4.Hearings held by me at New York, New York, onOctober 3 and 13 and November 1, 1972.11The hearing was not closed until December 13 when further documentaryIIITHE ISSUESThe issues as framed by the pleadings were:1.Whether Respondent interrogated its employees con-cerning their union activity and threatened them with repri-sals for engaging in union activity and remaining unionmembers, thereby violating Section 8(a)(1) of the Act.2.Whether Respondent transferred employee JesseFriedlander from its Hightstown plant to its New Yorkplant without his consent and to prevent him from engagingin union activity at Hightstown in violation of Section8(a)(3) and (1) of the Act.3.Whether said transfer of Friedlander unilaterally mod-ified a collective-bargaining agreement then in existencebetween Respondent and Guild in violation of Section8(a)(5) and (1) of the Act.4.Whether Respondent has refused to retransfer Fried-land to its Hightstown plant in violation of Section 8(a)(3)and (1) of the Act.5.Whether Respondent transferred Len Valenti, anotheremployee, from its Hightstown plant to its New York plantand refused to retransfer him to conceal its true motive fortransferring and refusing to retransfer Friedland, therebyviolating Section 8(a)(3) and (1) of the Act.evidence was submitted2Respondent was granted leave to file a reply brief since the GeneralCounsel's brief, due to the pendency of certain motions, was not served until14 days after Respondent's brief had served 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV THE EVIDENCEA. BackgroundThe Respondent and the Guild had been parties to acollective-bargaining contract covering the editorial depart-ment of its New York operation since 1943. The latest con-tract,General Counsel's Exhibit 2, covered the period fromMarch 20, 1970, through March 31, 1973. This contractcontained the following clause:Article XIII-Job SecuritySection 8-TRANSFERS(a)No employee shall be transferred by the Pub-lisher to work in the same enterprise or in otherenterprises conducted by the Publisher, or by a sub-sidiary, parent, related, or successor of the company,without the employee's consent. No employee shallbe penalized for refusing to accept such transfer.(b) Should the Publisher initiate a transfer of anyemployee covered by this Agreement from TheMorning Telegraph in New York City to the DailyRacing Form in East Windsor Township, New Jer-sey and should the employee accept such transfer,the Publisher will pay the cost of moving householdgoods and personal effects from the employee's ex-isting residence to the employee's new residence inthe general area of the East Windsor Township DailyRacing Form production facility.(c)Any employee transferred by the Publisher willhave no less favorable working conditions than thoseenjoyed prior to said transfer.B. The TestimonyMost of the issues in this case will be resolved by determi-nations made on the oral testimony of the witnesses. TheGeneral Counsel's testimony will be reviewed first.1.Jesse FriedlanderJesse Friedlander, whose transfer and retransfer consti-tute the chief issue in the case, was first employed by Re-spondent in the editorial department of the MorningTelegraph in 1960. He was employed at its New York Cityoffice and joined the Guild shortly after his employment.3His ability and experience are not atissue, in fact it was hisexpertise and special talent in composing room work whichallegedly led to his transfer from Hightstown to New Yorkon February 9, 1972,4 the transferat issue.Friedlander was first transferred from New York toHightstown in June 1971, where he was employed by thenewly established Racing Form plant there. Racing Formwas not regularly published at Hightstown until the Interna-tionalRace at Laurel in November 1971. In September3He was a member of the negotiating committee which negotiated thecontract previously referred to hereinUnless otherwise noted alldates refer to 19721971, Friedlander first spoke to Jack Deegan, executive vicepresident of the Guild, concerning organization of the edi-torial staff at Hightstown and was told there could be noorganization until the paper was publishing. In January1972, Friedlander and some of the other writers had a lun-cheon at which the Guild was again discussed and Friedlan-der decided to ask Deegan to come down again in the earlypart of February when the Respondent's executives wouldbe on their winter cruise. Deegan's reply was that the properway to start organizing was to obtain names so Friedlandertook some blank cards and distributed them among theeditorial staff, including the chartwriters, the handicappers,and the wire room.5 He collected about 45 names. Later thatday he was called into the office of Fred Grossman, editori-al assistantto Saul Rosen, national editor, who asked himwhy he was collecting names and if he thought it a smartthing to do. When he told Grossman that Deegan had askedhim to do it, he was told that Jack Flood, production man-ager,was furious about it, particularly since the executiveswere away .6On Tuesday, February 8, Friedlander and Len Valenti,an editor, were called into Rosen's office by Grossman whotold them they were being sent to New York the next dayfor 2 weeks, 3 weeks, or perhaps longer because the Tele-graph was having trouble with the printers in the makeuproom and needed an experienced man like Friedlander.Friedlander asked for a letter stating he was not being trans-ferred for Guild activity and that the transfer was tempo-rary, a demand which was refused. He then saw WilliamWilliams, regional manager and director of labor relationsfor Racing Form, and he was again refused the letter.Friedlander then called Deegan and told him he wouldfile an official protest when he reached New York. At NewYork he was met by the grievance committee who told himthey were behind him and would order the slot man, whodistributes work assignments, not to give him any work.Friedlander then called Grossman at Hightstown to advisehim he was not getting work and also talked with Williams.The result was that Williams told him he would get workand if he did not accept it he would not be paid.(Friedlander's protests were based on the transfer clause ofthe contract.) Friedlander then filed his grievance.Friedlander testified that as to his duties in the makeuproom, which Respondent gave as the reason for his transfer,his hours were such that he had to leave before the makeupwas completed and that in the 2 months he worked there hewas only in the makeup room three times. His identificationcard at Hightstown was picked up and his Blue Cross bene-fits transferred to New York.The first grievance discussion was by telephone betweenDeegan, Williams, and Stewart Hooker, publisher of RacingForm. Deegan protested the transfer and said New Yorkwas now overstaffed and it was agreed to hold a meeting onFebruary 15. Williams and Louis Iverson, business managerof the Telegraph, were present as were Deegan, Friedlander,5The executiveswere on theircruise when this took place. The date is bestfixed as February 3, a Thursday6 Friedlander testified that on the following day Grossman called him intohis officewhere Grossman asked him what he had done Friedlander toldhim he hadbeen askedto get namesand had gotten them. Grossman thenaskedhim what he thought would happen to him TRIANGLE PUBLICATIONS, INC.655the grievance committee, and the Guild's attorney. Williamsstated the transfer was made to alleviate the problems withthe printers and when Deegan protested that it violated thecontract clauseWilliams argued that the clause coveredonly conditions relating to hours and wages.Friedlander then addressed the group and stated thetransfer was on a pretext to get him out of Hightstown, thatthis demonstrated the importance of having Guild represen-tation, and that if he was not transferred back he would beas aggressive as Jack Flood, former chapel chairman for theITU, but that he would not sell out for an executive positionas Flood had done.Friedlander worked in New York until the printers' strikeon April 2 (the Telegraph did not resume publishing afterthe strike) and on the first day of the strike drove to Hights-town to get his job back. He was denied admittance to theplant but saw Hooker, by chance, who not only told him hehad no job but also refused him entrance to the plant.Friedlander was not thereafter employed by Respondent.2. Saul RosenSaul Rosen,a retiree from Racing Form since July 31,19727testified that he had been national editor of thatpaper at Hightstown at the times material herein.In Janu-ary 1970 he had been transferred to Hightstown from theMorning Telegraph in New York and there he was engagedin preparing the new paper for publication.In early 1971 hehad a conversation with Williams concerning the staffing ofthe new paper and requested that Friedlander be transfer-red. He told Williams that Friedlander had been active inthe Guild in New York but Williams' reply was that theywould have the Guild there anyway and in June Friedlanderwas transferred.Sometime after Friedlander arrived Rosenasked him not to embarrass him by engaging in Guild activi-ty because he (Rosen)had made a promise to Williams thatFriedlander would not engage in union activity. (Rosentestified that Friedlander was regarded as "sort of a stormypetrel.")On or about January 28,1972, the executive cruise leftPortEverglades headed for various Carribean ports.Abroad were Williams, Iverson,Hooker,Rosen,and TomFlood,circulationmanager for Respondent,and theirwives.On the evening of February 3 all were seated for dinnerwhen Williams was called away,returned, and talked toHooker and Hooker then came over to Rosen and told himFriedlander,Rosen'sman, was trying to organize for theGuild at Hightstown. (Rosen testified that Hooker appearedlivid.)This news had been received by Williams on a ship-to-shore telephone conversation with Jack Flood at Hights-town.Rosen then called Fred Grossman from the ship,asked him what was going on, and was told that Friedlanderwas trying to get some names and that he (Grossman) hadtold him to call it off.Rosen then returned to the dining areaand asked Williams for an appointment with him andHooker for 9:30 the following morning.At this meetingRosen told them he had never "guaranteed"Friedlander7Rosen stated hisretirementwas involuntary and that he was told it wasfor his health,although he protested his health was good.and that, since both Williams and Hooker had at one timeor another admitted that the Guild would eventually get in,he did not understand the big fuss. Hooker then told himthat "as long as I live, Friedlander would never get back toHightstown." He then directed Rosen to write a letter trans-ferring Friedlander back to New York.On Rosen's return from the cruise (at Miami) he spoke toGrossman (either Saturday or Sunday) and on Monday,February 7, he was told that Grossman was giving Friedlan-der and Valenti a letter transferring them to New York andthat this was done at the direction of Williams and Hooker,who had returned directly to Hightstown.8 In April a strikeby the ITU at New York resulted in a closing of that plantand also resulted in the need for more reporters at Hights-town, which would presumably fill the circulation gap leftby the demise of the Telegraph. It was decided that Fried-lander and Valenti would not be taken back but three othersBud Berns, Jack Geria, and Carroll McBride, were transfer-red. (The record is not clear but it would appear that noneof these had ever worked at Hightstown.)On cross-examination it was established that Rosen andFriedlander enjoyed a friendly relationship, that certainmembers of the Rosen family were friendly with certainmembers of the Friedlander family, and also that inRespondent's executive meetings there at times existed anundercurrent of hostility between Rosen on one hand andWilliams and Hooker on the other. Rosen testified that hedid not give a statement to the Labor Board until after hisinvoluntary retirement, thinking it improper to do so whilestillon Respondent's payroll.3.Leonard MagnusLeonard Magnus testified that he worked at the statisticaldesk at the Telegraph from August 1, 1971, until April 1,1972, when it ceased publication. His immediate boss wasFred Cicero to whom he had been introduced by Friedlan-der, his friend, and who hired him. On February 8 he hada conversation with Cicero in the Telegraph office afteranother employee told him Friedlander and Valenti werebeing transferred back to New York because Respondentneeded "heavyweights" to take care of the printers. He testi-fied that he was nervous concerning the effect of the Hights-town operation on New York and also concerning rumorsof a strike and slowdowns by the ITU at New York. Heasked Cicero about this transfer of "heavyweights" andCicero said he would find out. About 30 minutes later Cice-ro told him Friedlander was being sent back because he hadtried to start a union back there (Hightstown).9According to the witness Friedlander and Valenti workedRosen testified that in this conversation relating to the letter Grossmantold him that the other transferee(besides Friedlander)would be Valenti, "tomakeitappear that this is notpurely a unionsituation resulting in thetransfer of Friedlander."Grossman testifiedthat he andRosen discussed thetransfers but was not interrogated as to this remark It therefore standsuncontradicted.9 Cicero, calledby Respondent,denied that he ever toldMagnus thatFriedlander was transferredtoNew Yorkbecause of union activity Headmittedthat when Friedlander arrived in New Yorkrumors were circulatedboth to the effect he was to helpstraightenout the composing room and thathe was returned because of his unionactivityHe also denied having inquiredconcerning the reasonsfor Friedlander's return. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDnext to him at the editorial desk until April 1 and did not,during that period, go to the composing room more thanfive times.Whoever laid out the paper would go to thecomposing room about 4:45 or 5 and work until the paperwent to bed at 6:30 or 6:45. Valenti never went to thecomposing room. Friedlander and Valenti left at 5:45 todrive to Jersey.About 2 weeks before his appearance at the hearing Mag-nus accidently met Cicero and they discussed the closing ofthe Telegraph. They also discussed Friedlander's then pend-ing case and Magnus stated " . . . if they prove that he wassent to New York because of union activity, and his com-ment to me was, I still believe they did it that way."On cross-examination Magnus stated that he had alsoobserved David Schultz, Carroll McBride, and CharlesBeck doing composition and that, "I saw that they weredoing it with the same control, the same talent, with thesame ability [as Friedlander]."4.Rocco DeRossaDeRossa was Cicero's assistant at the chart desk duringhis employment with the Telegraph. He testified that about1or 2 months after Friedlander was transferred to NewYork he had a conversation with Cicero in which he toldhim he (DeRossa) had been driving to and from work withFriedlander, apparently from New Jersey where Friedlan-der had bought a home. He mentioned to Cicero that it wastoo bad Friedlander had been transferred back. Cicero re-plied that it was Friedlander's own fault because he hadbeen too open about gathering names for the Guild and thatthat was why he was transferred back.10 I credit DeRossa'stestimony despite Cicero's denial. DeRossa impressed me asa truthful witness who freely admitted that he himself hadrequested a transfer to Hightstown which had been rejected.5. John E. DeeganDeegan testified that, during January 1972, he receivedthe names and addresses of employees in the editorial de-partment at Hightstown from Friedlander. In February,when Friedlander received notice of his transfer, he calledDeegan who was in Connecticut. The next day, in the pres-ence of (Guild) unit officers he called either Williams orHooker. In any eventall partieswere hookedin.Deeganobjected to the transfer of both Friedlander and Valenti onthe ground that it would increase the normal complementof the New York staff (Respondent never alleged that NewYork was understaffed) and that the reasons given did notappear valid." A meeting was set for February 15.At this meeting Williams and Iverson represented Re-spondent and Geroge Dale, unit chairman, Pat Grande, firstvice chairman, Thomas Frawley, unit secretary, and Dee-gan represented the Guild. Friedlander attended as an ob-server.Deegan's first objection was that Friedlander'stransfer was against his will and therefore violated the con-10Cicero denied making this statement to DeRossa.11A specific objection of Deegan'swas that the unit chairman in NewYork had not been notified,as Deegan claimed the contract required, of anyvacancy in New Yorktract.Williams' reply was that the New York contract cov-ered only wages and hours at Hightstown and not otherbenefits or privileges. Further examinationof Deegan wasthen deferred when the Administrative Law Judge refusedto permit interrogation on the negotiations which led to thecollective-bargaining contract.12The Respondent'switnesses:6.William WilliamsRespondent's chief witness was William Williams, direc-tor of labor relations. He testified that at the time of thehearingRespondent was dealing with the Trenton ITU,Lithographers No. 1 and had an election pending with theMailers.At New York the Telegraph had been dealing withsix unions.When the Hightstown operation was under con-struction he told Deegan he would have to organize it andlaterWilliams sent Guild members from New York toHightstown, including Friedlander, to perform editorialwork before regular publication started. The Daily RacingForm, to be published in Hightstown, was a new east coastedition of Racing Form which was then published only inChicago and Los Angeles." During this period of incuba-tion experienced people in New York were transferred toHightstownand personshired at Hightstown were transfer-red to New York for training. These transfers, until thetransferof Friedlander to New York in February 1972, werevoluntary.Testifying to the cruise Williams stated it left port onJanuary 29 and returned to Florida on February 5. JackFlood was left in charge at Hightstown and Morris Horow-itz at New York. Flood was to report any unusual develop-ments andon Thursday, February 3, he talked to Flood,who had been trying to reach him, by ship-to-shore tele-phone. Flood told him that the printers in New York (Local6, ITU) had put a strike vote notice on the bulletin boardand thatBernicePurcell, general foreman at New York, washaving problems and was asking for help and atthe sametime told him that Friedlander, at Hightstown,was takingthe namesand addresses of employees presumably for orga-nizationalpurposes.Williams' reply was to tell Purcell "tohang tough, we were going to get him help somehow," andthat the report on Friedlander was "very interesting." Wil-liams thenreported this conversation to Hooker in full andHooker suggested they talk to Rosen. Both went to Rosen'stable in the dining room where Hooker told Rosen of theNew York problem and also of Friedlander's organizationalactivity at Hightstown. Rosen, according to Williams, ap-peared dumbfounded and made little reply. The next morn-ing further discussion took place between the three andRosen statedhe had been embarrassed at dinner becauseMrs. Rosen was like a godmother to Friedlander. WilliamsdeniedhearingHooker tell Rosen, in either of these conver-sations, that Friedlander would never get back to Hights-townanddeniedthatany second ship-to-shore12Deegan also testified that, from their first discussion of the Hightstownplant in 1970, Williams told him he knew the Guild would eventually attemptto organize it and that he had been shown around the plant by Williams inOctober or November 197113Racing Form had suspended publication on the east coast in the 1950's TRIANGLE PUBLICATIONS, INC.conversation took place.14 Hooker did decide that some-thing had to be done about the New York situation but notransfers were discussed aboard the ship.On Monday, February 7, Hooker and Williams returnedto Hightstown where Hooker and Grossman, Rosen's assis-tant, decided that Friedlander and Valenti would be trans-ferred andWilliams,when informed, agreed with thedecision. Later Hooker decided that Grossman should givehim a letter concerning the transfers, which was done. Bothtransfers were intended to be temporary, as were all trans-fers at this time. Later that day Friedlander came to Wil-liams and protested the transfer, and asked for a letterassuring him the transfer would be temporary and alsoasked what would happen if he did not go. Williams toldhim a letter was unnecessary and that if he did not go hewould not be paid.Williams was present at the grievance meeting held Feb-ruary 15 and when Friedlander spoke he took notes. Ac-cording to these notes Friedlander stated:You are going to have to deal with me for 19 more yearsbecause I am going to end up either being president ofthe Guild unit, or the head of the negotiating commit-tee, or something, and you are either going to have todeal with me or face me for 19 more years.The kind of Jesse Friedlander you have to deal withdepends on whether or not you put me back to Hights-town now. I demand to be put back to Hightstownnow. I know ways of giving you problems, causing yourpaper to be late, if you don't transfer me back downthere you are going to end up paying for it later.That, according to Williams, was the end of Friedlander'scomments. Williams testified that the reason Friedlanderwas not transferred back to Hightstown after the Telegraphclosed was "because of his remarks in a grievance meetingon February 15th in New York," referring to the abovequotation.On cross-examination, which consumed 50 pages, Wil-liams was asked three questions which were directed specifi-cally to the issues involved. Williams testified that after theinitiation of publication at Hightstown on October 13, 1971,there were no transfers from Hightstown to New York untilthe transfer of Friedlander and Valenti in February and thatnone of the previous transfers was made over objection ofthe transferee. He also stated that when Friedlander was amember of the negotiating committee which negotiated the1970 contract he had attempted to shut down the Telegraphon Labor Day and that he (Friedlander) was the only mem-ber of the committee to recommend such action.7. Stewart HookerStewart Hooker testified that he was publisher of DailyRacing Form and had been employed by Respondent for 25years.Sometime in 1970 Hooker had his first conversation with14The reason for the General Counsel's persistence in trying to establisha second conversation was never made clear657Deegan regarding organizing the Hightstown plant andDeegan later supplied him with a letter from the NationalGuild granting the Newspaper Guild of New York jurisdic-tion over Hightstown. In early 1972 he recollected that Dee-gan was taken on a tour of the plant by Williams and thatWilliams brought him into his office. Hooker never voicedany opposition to the organization of the plant.When the executives went on the January-Februarycruise in 1972, Jack Flood was left in charge of Hightstownand Morris Horowitz, office manager, was left in charge inNew York. On Thursday, February 3, Williams receivedreports from Flood indicating that a strike vote might betaken in New York and that there was a further slowdownin the composing room. Flood also told Williams that Fried-lander had been visiting various departments at Hightstowntaking names and that Friedlander had used the expression"while the cat's away the mice will play." After receivingWilliams' report Hooker and Williams went to Rosen's ta-ble where Hooker told Rosen the New York situation wasfurther aggravated by a strike meeting notice and thatFriedlander had been visiting various departments atHightstown. Hooker reminded Rosen that he (Rosen) hadgiven his assurances that Friedlander would conduct him-self as"a normal employee" at Hightstown. Hooker saidthis was a quiet conversation. The next morning, however,Rosen demanded an apology for the conversation of theprevious evening because of the close relationship betweenthe Rosen and Friedlander families. Why Rosen thought hewas entitled to an apology was never explained and noapology was given. On Monday, at Hightstown, Hookerhad a conversation with Grossman in which Grossman toldhim he waspreparing a letter transferring Friedlander andValenti. The transfer was intended to be temporary. Hookerapproved both transfers although Deegan protested them ina telephone call on February 8.Hooker testified that he had a conversation with Fried-lander when he returned to the Hightstown plant after thegrievancemeeting inNew York and that he refused Fried-lander entrance to the plant because he had been informedby Williams that Friedlander had told him that he (Fried-lander) knew how to close a plant and would not hesitateto do so if not reinstated (at Hightstown). Hooker said theplant at Hightstown was highly computerized and had "a lotof glass in it" and that he did not want Friedlander walkingaround the plant after that threat.On cross-examination Hooker testified that after thegrievance meeting of February 15 he thought he should notsanctionthe return of Friedlander to Hightstown and thatsometimeafter the charge herein was filed he spoke to Do-loresKorman, Respondent's attorney, about it. Subse-quently Miss Korman wrote a letter to the Regional Officein reply to notification of the filing of the charge herein andsetting forth Respondent's position. (G.C. Exh. 12.)8.Fred D. GrossmanGrossman, who was Rosen's assistant during 1971 andthe winter of 1972, testified that the Hightstown operationrepresented an entirely new concept in publication of Trian-gle papers and that the new operation required transfersfrom New York to assist in building a new staff and training 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat staff.These transfers necessitated recruiting for thestaff in New York so that there were times when it wasnecessary to transfer experienced former New York person-nel back to New York, particularly for the Sarotoga salesand the Labor Day special. 15 Grossman testified that in thelate fall of 1971 or in early 1972 the situation was gettingprogressively worse in New York for lack of experiencedpersonnel.(He was not more specific.)Grossman wasscheduledto, take the Boheme cruise but, due to an accidentto his daughter, canceled it. On February 3, while the Bo-heme was at sea, he had a conversation with Friedlander inhis office and noticed that Friedlander had a foolscap withnames and addresses of employees written on it.Friedlan-der told him that he was collecting the names for Deeganbut had completed the operation. Grossman corroboratedWilliams' testimony that it was expected that sooner or laterthe Guild would organize the Hightstown employees. OnThursdaynight he received a call from Rosen asking whatthe fuss was about Friedlander and what was going on. Hetold Rosen that Friedlander had been getting names andaddresses of employees for the Guild and, that ended theconversation. He next spoke to Rosen in Florida after thecruise had ended and told him that Purcell, in New York,had told him they (the New York office) was being clob-bered because, the printers had taken a strike authorizationvote and theworkwas not getting out. He suggested toRosen that they send help to New York. It was decided toprepare a letter to Hooker outlining the New York problemand since Rosen was in Florida,Grossman wrote theletter.He also discussed the NewYorksituation withWilliamsand Hooker. Williams and Grossman decided that Fried-lander had to be one of the transferees due to his experienceand that Valenti would go because he could be spared. Itwas Grossman's testimony that although Friedlander's ac-tivity coincided with his transfer there was no relation be-tween the two.Grossman vehemently denied that he had interrogatedFriedlander about his union activity or had directed anyemployee to refrain from union activity or threatened themwithdischarge for engaging in suchactivity.He was notinterrogated as to his comment that "Flood was furious." 16Later Grossman had a conversation with Friedlander andValenti in which he told them the situation in New York wasrough and they needed "a couple of guys" and that theywere selected. They were given no choice. Grossman did notdiscuss these transfers with either Dave Schultz or FredCicero.On cross-examination Grossman admitted that a fewdays after Friedlander and Valenti were transferred to NewYork a New York writer, a new employee, named Horowitzwas transferred to Hightstown to make up for the loss ofFriedlander and Valenti.15Friedlander was transferred back toNew York forboth of these editionsand then returned to Hightstown.i6Grossman's testimony as to his conversation with Friedlander was thatitwas entirely casual,that Friedlander came to his office and was notsummoned,that he saw Friedlander with a list of names and asked what wasgoing on without knowing union activity wasinvolvedHe testified to onlyone, not two conversations,with Friedlander as to the list.9.Bernard PurcellBernard Purcell, general foreman at New York and res-ponsible for getting the paper on the streets, described thatsituationin New York in November and December 1971and January 1972 as one of production and labor problems,including a slowdown by the printers. The situation wasaggravated by the notice of a strike authorization vote post-ed on February 2. (Resp. Exh. 2) Purcell summarized thesituation as one where the composing room was overman-ned and underproducing. This situation, to Purcell's think-ing, could best be corrected by adding personnel to theeditorial staff who were experienced in composing roomwork. While Purcell's calls for assistance were unavailing inNovember, December, and January he was told in Februaryby Rosen that something would be done. Four days later hesaw Friedlander on the composing room floor. Friedlanderwas working and Purcell was happy. Purcell could not recallhow often thereafter he saw Friedlander in the composingroom but estimated at least three or four times in February.10. Louis IversonLouis Iverson, business manager for Triangle, testifiedthat he attended the grievance meeting held on February 15to discuss the transfer of Friedlander. Iverson testified thatthe major part of the meeting was devoted to a discussionbetween Williams and Deegan concerning the transfer ofemployees between Hightstown and New York. When themeeting was concluded Friedlander, whom Iverson de-scribed as enraged, said he had a statement to make. Fried-lander told Williams that he would have to deal with him(Friedlander) for 19 more years when he became head of theGuild and that there would be none of "the patsy stuff" asin New York. Friedlander added, according to Iverson, thatWilliams would be dealing with a man of caliber and thathe could show Williams how to stop production of a news-paper.Williams replied that he would be there when thetime cameand with that the meeting broke up.Iverson testified on cross-examination that at this meet-ing Respondent had already determined not to transferFriedlander to Hightstown.lHe admitted that Friedlanderdid not use the work strike and did not threaten a strike orslowdown at this meeting.11.Dorene and Thomas FloodThomas -Flood, circulation manager of the Telegraph,and Dorene, his wife, were called by Respondent to testifyas to the conversation which took place on the Bohemebetween Williams, Hooker and Rosen at dinner on the eve-ning of February 3. Both testified that Williams left thedinner table in response to a call and that later both Wil-liams and Hooker came over to their table where Rosen wasseated. Hooker and Williams engaged in a brief conversa-tion with Rosen and although neither overheard the conver-sation both agreed it was neither heated nor excited.On rebuttal the General Counsel called Pat Grande,17This testimony is clearly inconsistent withWilliams' testimony thatFriedlander's transfer had been temporary and that the only reason he wasnot returned was his remarks at the grievance meeting. TRIANGLE PUBLICATIONS, INC.659Leonard Valenti, and Charles Feraco and recalled Deeganand Friedlander.Grandetestified that he was present at the February 15grievance meeting andthat Friedlander appeared very up-set and told Williams and Iverson, at the conclusion of themeeting,that the Respondent was foolish in treating him inthis way, that he would prevail in a court of law, and thatthey would have to deal with him later as chairman of the(Hightstown) unit. He also told them he would not sell outfor an executive job and that he had helped draft the con-tract, understood its provisions, and would see that theylived up to it. He did not threaten a strike or a slowdown.Deegan testified that his recollection of Friedlander's re-marks were the same as Grande's, including the fact that hehad no recollection of any threat of strike or slowdown.Deegan admitted that he thought Friedlander was out oforder since he attended only as an observer, although he didnot object to the substance of the remarks.Valentitestified that "technically" he never asked for hisjob back at Hightstown because he was no longer an em-ployee of Triangle after the Telegraph closed. He was toldby Fred Grossman that if an opening occurred he would becalled but, since he was not called he assumed he was outof work.Friedlander merely repeated that he told Respondent'srepresentatives his treatment showed the need for the Guildat Hightstown and that if they persisted in this discrimina-tion he would not be friendly when he returned to Hights-town.The testimony of Charles Feraco, chapel chairman of theITU, to the effect that the ITU did not engage in a slow-down was received.C. Conclusions1.Violations of Section8(a)(1)The only evidence to support the allegation that Respon-dent interrogated its employees concerning their union ac-tivityand threatened them with reprisals lies in thetestimony of Friedlander that on the day he collected namesand addresses of employees at Hightstown he was asked byGrossman why he was collecting them. According to Fried-lander, Grossman knew they were for the Guild; accordingto Grossman he merely wanted to find out why Friedlanderwas collecting names on company time." At this timeGrossman was Friedlander's only supervisor (the executiveswere on cruise) and had full responsibility for the shop.When Friedlander admitted he was taking them for the useof the Guild and at Deegan's suggestion,Grossman ques-tioned the wisdom of such action and told him Flood wasfurious about it. The next day Grossman called him into hisoffice and asked him just what he had done and what goodhe thought it would do him.I find the interrogation on these two occasions,accompa-nied by Grossman's clear indication that it was not a smartthing to do and his statement that Jack Flood was furiousisOn this narrow issue I credit Friedlander.I cannot believe that Fnedlan-der could have collected 45 names and addresses openly without manage-ment becoming almost immediately aware of what was taking place.about it, sufficient to make the interrogation coercive andto imply reprisals might be taken against Friedlander for hisactivity.As will be found later, this activity of Friedlanderhad a close and substantial relation to the decision of theRespondent to transfer Friedlander to New York in viola-tion of Section 8(a)(3) of the Act. Under these circumstanc-es, I cannot consider the two conversations as casual or asinsufficient to establish a violation of Section8(a)(1).192.Violations of Section 8(a)(3)The complaint alleges in substance that Respondenttransferred Friedlander from Hightstown to frustrate unionorganizational efforts there and thereafter refused to trans-fer him back to Hightstown to prevent a continuance ofthose efforts. It also alleges that Valenti was transferred atthe same time to give a cover of legitimacy to those efforts.I find merit in the General Counsel's case. Despite thetestimony of Williams that he was aware that Hightstownwould eventually be organized and the friendly visit of Dee-gan to the plant, there is evidence which establishesRespondent's officers, particularlyWilliams and Hooker,resented Friedlander's assumption of the role of organizer.Going back to contract negotiations in 1970 Williams testi-fied that Friedlander was the most agressive member of thenegotiatingcommittee and the only one to vote to shut theTelegraph down on Labor Day. That Friedlander wasthereafter the object of suspicion is supported by the testi-mony of Rosen that he had promised Williams that Fried-lander would not engage in union activity at Hightstown.20A fair reading of the record indicates that Respondent'sopposition was directed not so much to the Guild as it wasto Friedlander's conduct as a member of the Guild.As to the February 3 shipboard incident, so highly litigat-ed, certain facts are not in dispute. There is no reason todoubt that Hooker and Williams, at least, were disturbed bythe news that the situation in New York was deterioratingand that a strike authorization vote notice had been postedthere and also that Friedlander was organizing the employ-ees atHightstown. If the latter situation had been no causeof concern there would have been no reason to discuss itwith Rosen nor to remind him of the assurance he had givenHooker. The dual problem was solved by the single act oftransferringFriedlander to New York, thus przviding theTelegraph with the help of an experienced operator andridding Hightstown of an aggressive organizer. The problemwas solved not only with facility but precipitation, for onMonday, February 7, Grossman was asked to draft a letterdirecting the transfer and on Feburary 8 Friedlander andValenti were notified. The next day they reported to NewYork but not until after Friedlander had reported his griev-ance to Deegan. Friedlander, after his conversations with19 SeePackerSalesCorporation d/b/a ParkFurnitureManufacturing Co.,199 NLRB No. 165, where theTrial Examiner found a single instance ofinterrogationcoercivebecause itwas directed to anex-employee at the timehe was applying for reinstatementCf.Bourne Co v N.L R.B,332 F 2d 47(c A. 2, 1964).20 Hooker,in his testimony,stated that he had received assurances fromRosen that Fnedlander wouldconducthimself as a normal employee. It wasRosen,notWilliamsor Hooker, who wanter FriedlanderatHightstownWhether eitherWilliams or Hooker requestedassurancesas toFriedlanderisnot clear 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDGrossman in the preceding week,was naturally suspect ofthe motive and requested a letter confirming that the trans-fer was temporary and was not in response to his unionactivity.The refusal to give such a letter does not fortifyRespondent's case.It is, of course,sufficient under Board decisions that oneof the motives for action taken against an employee bediscriminatory to establish violation of the Act. Here thereare factors which establish that the discriminatory motivewas the prime motive. Thus, although Friedlander had beenemployed by Respondent for 19 years and was admittedlyone of its most competent editorial employees (the reasongiven for his selection),it does not appear that Respondentmade any effort to seek a junior experienced editor whomight not object to the transfer to New York 21 Friedlanderwas the only employee transferred in either directionagainst his will. No specific request for Friedlander wasmade fromNew Yorkand his use in the composing roomafter his arrival was limited to three or four times in Febru-ary according to Purcell and to about three times during the2-month period according to Friedlander. Under these cir-cumstances,the stressplaced byRespondent on the needfor Friedlander's composing room experience is suspect tothe point where it must be found pretextuous. While Re-spondent contends that section 8(a) of article XIII,supra,did not protect employees after transfer from New York, acontention disposed of later,Respondent in the interests ofmaintaining good relations with Guild could have givenconsideration to the policy stated therein. Instead it choseto make a unilateral,precipitate and inflexible decision ina situation which did not compel or require such kind ofaction. Nor did Respondent contradict Deegan's testimonythat the New York editorialstaff was overmannedafter thearrival of Friedlander and Valenti, an allegation supportedby the fact that an editor, Richard Horowitz, was transfer-red from New York to Hightstown on February 14.I think the evidence that the true purpose of the transferwas discriminatory is sufficient to meet the test set forth bythe first circuit inN.L.R.B. v. FibersInternationalCorpora-tion,439 F.2d 1311, 1312, where the court stated:Having in mind that a business decision is involved, ithas been our position that the Board has the burden ofmaking a clear showing thatthe employer's dominantmotive was not a proper business one, but union ani-mus.2221Valenti, transferred with Friedlander and allegedly for the same pur-pose,had workedat Hightstown only since December1971, and for only afew monthsprior to that at New York. Purcelltestified that he wasnot veryeffective in the composingroom.Experience in the composingroom was not,as toValenti,a determiningfactor.22 TheBoard's petition for a rehearing to strike the words "clear" and"dominant"from the decisionwas denied. The Board's own requirements ofevidence of unlawful motive are, as maybe gathered from the filing of thepetition for rehearing,far less stringent.Nor doesit appear,despite the casescited bythe court on rehearing,that other circuits impose so strict a test Cf.N L R B v AdvancedBusinessForms Corp,474 F.2d 457 (C.A. 2, 1973),where the court stated*We hold thatthere was substantial evidence tosupport theBoard'sdeterminationthat the valid grounds fordischargeasserted by the Com-panywere notalonethe cause of Fasano's discharge,and that herdischarge was motivatedat leastinpartby unlawful discrimination onthe part ofthe Company [Emphasissupplied ]See alsoN.L.R.B. v. Gladding Keystone Corp,345 F 2d 129, 131-132 (C ATurning to the refusal to transfer Friedlander back toHightstown I find that this, too, was in violation of Section8(a)(3).Williams' testimony is unequivocal that the onlyreason Friedlander was not transferred was Respondent'sobjections to his remarks made at the grievance meeting ofFebruary 15. Those remarks, accepting Williams' version astaken from his notes, I find protected by the statute.In the recent case ofJoseph T. Ryerson & Sons, Inc.,199NLRB No. 44, a Board majority, with Members Fanningand Jenkins dissenting, found that a statement made by asupervisor to an employee-advisor (also an employee) at ameeting to discuss grievances that "If you continue to backthese grievances up you will have a hard time with thecompany and also with the men in the warehouse" was not,under the circumstances, coercive. The majority's ratherunusual finding that the remark was not coercive was based,in part, on the fact that it was made at a conference betweenmanagement and the employee-advisor held to discussprocedural matters with respect to a specific grievance andhow to improve the general atmosphere in which grievanceswere handled. The majority held that the remark constitut-ed an expression of a permissible point of view in the con-text of a general discussion of trivial petty or frivolousgrievances and iterated the familiar rule that candid, evencoarse, discourse is an expected part of successful grievanceproceedings.23 In support of its decision the majority citesCrown Central Petroleum Corporation v. N.L.R.B.,430 F.2d724, 731 (C.A. 5, 1970), in which an employee was repri-manded for calling a supervisor a liar at a grievance meet-ing.The court, affirming the Board's decision that thereprimand was unlawful, stated:Of central importance to our view of the case, is thenature of the protected activity involved. Harris andGilliam were participating in a grievancemeeting,which by its very nature requires a free and frank ex-change of views, and where bruised sensibilities may bethe price exacted for industrial peace. As the Boardnoted, a grievance proceeding is not an audience, con-ditionally granted by a master to his servants, but ameeting of equals-advocates of their respective posi-tions.Manly was not assailed with abuse on the floorof the plant where he stood as a symbol of theCompany's authority; the characterization of the un-truth came while he was appearing as a Company ad-vocateduringaclosedmeetingwithUnionrepresentatives.The remarks made by Friedlander I find less abrasive andthreatening than the language employed by the supervisorinRyersonor the employee inCrown,and I find them pro-tected. See alsoN.L.R.B. v. Red Top, Inc.,455 F.2d 721(C.A. 8, 1972);N.L.R.B. v. Teamsters, Local 745 [Red BallMotor Freight, Inc.],80 LRRM 2905 (1972) (holding re-2, 1970);N L R.B v Princeton Inn,424 F.2d 264, 265 (C A 3, 1970),N L R B v Hanes Hotsery Division,413 F.2d 457 (C A 4, 1969)23 it seems at least open to question whether a policy which permits anemployer to coerce or intimidate an employee by threats of repnsal forsubmitting grievances encourages free discussion at grievance meetings. Nordoes it appear that a policy of granting the employer the right to determinewhich grievances are petty and which have merit establishes equality of statusat such meetings.That, however, appears to be the policy fostered by themajority decision This comment is made only to stress the scope of theimmunity conferredby Ryerson TRIANGLE PUBLICATIONS, INC.661marks made at a union meeting likewise entitled to protec-tion). Since these remarks constituted the grounds for therefusal to transfer Friedlander back to Hightstown, I findthe refusal violated Section 8(a)(3) of the Act.As to Valenti there appears to have been no reason, inview of his admitted lack of composing room experience, totransfer him to New York except, as Grossman staled toRosen, to make it appear Friedlander's transfer was notdiscriminatory. Whether or not Valenti protested the trans-fer or merely stated he did not want it I find immaterial.24The vice in his transfer lies in the fact that it was an attempton the part of Respondent to conceal its true motive fortransferring Friedlander. It was therefore part and parcel ofRespondent's unlawful conduct and so constituted a sepa-rate violation of Section 8(a)(3) of the Act.I do not, on the other hand, find that Respondent violatedSection 8(a)(3) by failing to offer Valenti a transfer back toHightstown after the closing of the Telegraph. Valenti wasnot refused a transfer back, he was only told that if andwhen an opening occurred at Hightstown he would be of-fered employment 25 and thereafter Valenti considered him-self to be out of work. Valenti was, however, no longer ina bracket with Friedlander with respect to discrimination.Friedlander was refused retransfer because of his remarkson February 15. Valenti was not present at this meeting norincluded in Friedlander's grievance and the reason forValenti's transfer, to give lawful pretext to Friedlander'stransfer, no longer existed. Since, however, there is no evi-dence that Valenti would have been terminated or laid offhad he remained at Hightstown and since the reason he didnot remain was Respondent's discriminatory action, I findthat Valenti's interim losses in pay, if any, between thetermination of employment at the Telegraph and the offerof reinstatement made at the hearing due to his discrimina-tory transfer and the remedy must include such backpay.3.Violationsof Section 8(a)(5)I find that the transfer of Friedlander to New York const-ituted a unilateral abrogation of the rights of employees asset forth in article XIII, section 8, of said contract. Thetransfer of Friedlander against his will was in clear violationof section 8(a). The defense of Respondent is that the rightsof employees covered by that clause and transferred toHightstown did not survive the transfer. Respondent con-tends, without any rationale to support its contention, thatsection 8(c), providing that transferees shall have no lessfavorable working conditions than they enjoyed prior to atransfer, included only wages and hours. The language ofthe section neither directly nor impliedly sanctions such aconstruction. Since section 8(c) is included in that sectionwhich relates to transfers only, there can be no ground forasserting that it was intended to protect rights not includedin the section and to exclude rights expressly provided bythe section. By placing so unreasonable a construction onthe contractand by takingaction in derogation of the con-tractwithout consultingtheGuild,Respondent violatedSection 8(a)(5) of the Act.26Upon the foregoing findings,Imake the following:CONCLUSIONS OF LAW1.Respondent, by interrogating an employee concerninghis union activity in a context of coercion and by impliedlythreatening him with reprisals because of his union activity,violated Section 8(a)(1) of the Act.2.Respondent, by transferring employees from itsHightstown plant to its New York City plant to discourageunion activity at the Hightstown plant, violated Section8(a)(3) of the Act.3.Respondent, by refusing to retransfer an employeefrom New York to Hightstown because he engaged in pro-tected concerted activity, violated Section 8(a)(3) of the Act.4.Respondent, by transferring an employee fromHightstown to New York without his consent and in viola-tion of its collective-bargaining contract with the Guild,violated Section 8(a)(5) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(2), (6), and (7) ofthe Act.V THE REMEDYHaving found that Respondent engaged in and is engag-ing in certain unfair labor practices, it will be recommendedthat it cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Having found that Respondent refused to transfer JesseFriedlander to its Hightstown plant after the closing of itsNew York plant on April 2, 1972, in violation of Section8(a)(3) of the Act, it will be recommended that it offer himfulland immediate reinstatement to his former job atHightstown or, if that job no longer exists, to a substantiallyequivalent job, without prejudice to his seniority and otherrights and privileges and that it make him whole for any lossof pay or other monetary loss he may have suffered byreason of its refusal to transfer him back to Hightstown. 7The costs of moving, if any should Friedlander accept suchtransfer back shall be borne by Respondent. Backpay shallbe computed on a quarterly basis with interest at the rateof 6 percent per annum.Since I have found that the offer of reinstatement madeto Valenti at the hearing terminated Respondent's obliga-tion to him, backpay will be recommended only from theperiod commencing April 2, 1972, and ending November 1,1972, plus the costs, if any, of moving to Hightstown.As to the 8(a)(5) violation I find no adequate remedyexists and I do not understand, after readingCentury Elec-tricMotor Company,180 NLRB 1051, cited by the GeneralCounsel as offering an appropriate remedy, what remedy24 Valenti was called by the General Counsel only as a rebuttalwitnesswhich limited his testimony, although the General Counsel attempted toexamine him as a witness called on direct25 Counsel for Respondent twice stated at the hearing that Respondent hadno objection to the reinstatement of Valenti.26 In making this finding I do not hold that the employees in the unit atHightstown were covered by the contract but only that the transfer clausecontinued to protect the NewYorkemployees after transfer.27 Backpay shall start fromApril 2,1972, the date on which the plant wasclosed by strike, not to open thereafter 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel is seeking. 8 The contract in New Yorkexpires onMarch 31 and the plantis no longer in existence.28 In that case Trial Examiner Reel recommended that the employer makethe employees whole for a Christmas bonus denied them by unilateral actionIam unable to find any analogy to the facts of the instant caseThere was, at the time of the hearing, no contract at Hights-town. Any remedy ordering enforcement of the New Yorkcontract or compelling Respondent to bargain concerningthe scope of article XIII of said clause would be anexercisein futility. The only available remedy has been recommend-ed as to the 8(a)(3) violation.[Recommended Order omitted from publication.]